DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 08/17/2022 is acknowledged.

Specification
The abstract of the disclosure is objected to because the abstract is no commensurate with the scope of claims. The abstract is directed to positive active material with a nickel concentration 79 mol% or greater while claim 1 recites an average angle. Correction is required.  See MPEP § 608.01(b).

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the particle orientation line and the average angle must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. In Figure 4, line D is illustrated interpreted to be the recited “reference line”. However, no “particle orientation line” is shown.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Instant claims 1 recites an average angle of 12.2o or less based on a reference line and a particle orientation line. Although these lines are defined in the specification, it is still uncertain how the primary particles are to be oriented. It is believed once the objection to the figures is address, it will become clear what average angle is being claimed.
Claim 7 recites the limitation "the added metal" in last line.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3-6, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (US 2016/0049647).
Regarding claim 1, Park discloses a positive electrode active material and a lithium secondary battery comprising:
a secondary particle in which a plurality of primary particles 10, E1 is agglomerated (Fig. 1; Fig. 24); and
the active material is composed of a compound containing nickel, lithium, and oxygen (para 0089).
The limitation of an average angle between a reference line that is a line connecting a center portion of the secondary particle and a center portion of the primary particle provided at the outermost portion of the secondary particle and a particle orientation line that is a line penetrating the center portion of the primary particle provided at the outermost portion of the secondary particle and extending in parallel to an orientation direction of the primary particles is 12.20o or less is inherently met based upon the above recited positive electrode active material of Park. For comparison, Figure 24 to Park (left) is provided below and compared to Applicant’s Figure 4 (right).

    PNG
    media_image1.png
    661
    594
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    407
    475
    media_image2.png
    Greyscale


Regarding claim 3, Park discloses a nickel concentration of 80 mol% (para 0119). The average angle and standard deviation would be inherently met based upon the resulting oxide (Fig. 24).
Regarding claims 4-6, Park discloses cobalt and manganese (para 0119) and particles with an aspect ratio (para 0087; Fig. 1).
Regarding claim 11, Park further discloses a negative electrode and an electrolyte (para 0050).

Claims 1, 3-6, and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (US 2018/0026268).
Regarding claim 1, Kim discloses a nickel-based positive electrode active material and a lithium secondary battery comprising:
a secondary particle in which a plurality of primary particles 13 is agglomerated (Fig. 1C); and
the active material is composed of a compound containing nickel, lithium, and oxygen (para 0076).
The limitation of an average angle between a reference line that is a line connecting a center portion of the secondary particle and a center portion of the primary particle provided at the outermost portion of the secondary particle and a particle orientation line that is a line penetrating the center portion of the primary particle provided at the outermost portion of the secondary particle and extending in parallel to an orientation direction of the primary particles is 12.20o or less is inherently met based upon the radial alignment of positive electrode active material of Kim. For comparison, Figure 1C to Kim (left) is provided below and compared to Applicant’s Figure 4 (right).

    PNG
    media_image3.png
    684
    363
    media_image3.png
    Greyscale

    PNG
    media_image2.png
    407
    475
    media_image2.png
    Greyscale


Regarding claim 3, Kim discloses a nickel concentration of 80 mol% (para 0088). The average angle and standard deviation would be inherently met based upon the resulting oxide (Fig. 1C).
Regarding claims 4-6, Kim discloses cobalt and manganese (para 0088) and particles with an aspect ratio (Fig. 1C).
Regarding claim 11, Kim further discloses a negative electrode and an electrolyte (para 0016).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2016/0049647).
Regarding claim 7, Park teaches Liδ[Ni1-(a+b+c)CoaMnbMc, where 1.0 ≤ δ ≤ 1.2, 0.00 ≤ a ≤ 0.4, 0.00 ≤ b ≤ 0.35, 0.00 ≤ c ≤ 0.05, 0.05 ≤ a+ b + c ≤ 0.5 (para 0089), which overlaps Applicant’s claimed range.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the recited stoichiometry because a prima facie case of obviousness exists in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Furthermore, "[ A ] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a  prima  facie case of obviousness."  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP 2144.05.
	Regarding claim 8, Park does not expressly teach wherein the (003) surface of the primary particle is arranged to be parallel to a direction from the center portion to a surface portion of the secondary particle; however, would be inherently present (Fig. 4).
Regarding claim 9, Park teaches Ti and Mo (para 0089).
It would have been obvious to one of ordinary skill in the art before the effective filing date to select either titanium or molybdenum from the list recited.
Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2018/0026268).
Regarding claim 7, Kim teaches Lia(Ni1-x-y-zCoxMnyMz, where 0.95 ≤ a ≤ 1.3, 0 < x ≤ 0.33, 0 ≤ y ≤ 0.5, 0 ≤ z ≤ 0.05, and 0.33 ≤  (1- x - y- z) ≤ 0.95 (para 0076-0078), which overlaps Applicant’s claimed range.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the recited stoichiometry because a prima facie case of obviousness exists in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Furthermore, "[ A ] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a  prima  facie case of obviousness."  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP 2144.05.
Regarding claim 8, Kim does not expressly teach wherein the (003) surface of the primary particle is arranged to be parallel to a direction from the center portion to a surface portion of the secondary particle; however, would be inherently present (Fig. 1C).
Regarding claim 9, Kim further teaches B and Ti (para 0077).
Regarding claim 10, Kim teaches the concentration for z is less than 5 mol% (para 0077-0078). See MPEP 2144.05.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS BARCENA whose telephone number is (571)270-5780. The examiner can normally be reached Monday-Thursday 8-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on (313)446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CARLOS BARCENA/Primary Examiner, Art Unit 1723